Citation Nr: 1224449	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  09-10 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a gynecological disorder, to include residuals of a total hysterectomy.  


REPRESENTATION

Veteran represented by:	Jeffrey J. Bunton, Attorney


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1996 to June 1999.  The Veteran also had service in the Missouri Army National Guard and United States Army Reserve.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefits sought on appeal.  The Veteran appealed that decision, and the case was referred to the Board for appellate review.  

In March 2011, the Board remanded the Veteran's claim for further development.  Specifically, the Board instructed that the Veteran should be scheduled for a hearing before a member of the Board as per her March 2011 request.  The RO scheduled such a hearing in May 2012; however, in an April 2012 statement from the Veteran's attorney, the Veteran withdrew her hearing request.  The Veteran has not requested another hearing and, therefore, the her hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d).  

In light of above, the Board finds that VA has substantially complied with the Board's March 2011 remand instructions with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  


FINDING OF FACT

The Veteran's hysterectomy is not the result of a disease or injury incurred in service.  

CONCLUSION OF LAW

The Veteran's hysterectomy was not the result of disease or injury incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (the VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in September 2007 with regard to her claim.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in April 2008.  The September 2007 letter provided the Veteran with notice concerning the assignment of disability ratings and effective dates as per the Court's holding in Dingess.  Any defect in the timing of the notice was harmless error as service connection is being denied, and therefore no rating or effective date is being assigned.  Therefore, the Board finds that VA has fulfilled its duty to notify.

VA has also satisfied its duty to assist the Veteran at every stage of this case with regard to the claim for service connection for a gynecological disorder.  All available service treatment records and all identified medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Board notes that the RO attempted to obtain copies of a police report associated with the Veteran's reported January 1997 sexual assault.  In November 2007, the RO requested such records from the 7th Security Police at the Dyess Air Force Base.  A response dated later that month reflects that there were no records for that time period.  In a June 2009 deferred rating decision, an RO employee conveyed that the National Personnel Records Center (NPRC) did not store such records, and thus, a request to the NPRC for these records would be futile.  

Also, the Veteran provided oral testimony in support of her claim at a June 2009 hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the June 2009 DRO hearing is associated with the Veteran's VA claims file.  Additionally, as noted in the Introduction, VA afforded the Veteran the opportunity to participate in a hearing before the Board in May 2012.  However, the Veteran withdrew her hearing request, and her claim was returned to the Board.  In this respect, the Board notes that, while VA has a significant duty to assist the Veteran in developing the facts and evidence pertinent to a Veteran's claim, it is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (veteran cannot passively wait for help from VA).  VA's duty must be understood as a duty to assist the veteran in developing her claim, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).

The Veteran was afforded a VA examination in connection with her claim in December 2009 and an addendum opinion was obtained in May 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  After a review of the record, the Board finds that the VA examination and addendum opinion obtained in this case are adequate.  The December 2009 VA examiner reviewed the Veteran's complete VA claims file, interviewed the Veteran, and completed a physical and gynecological examination.  All objective findings were recorded as well as the Veteran's subjective complaints.  The information in the December 2009 VA examination report is consistent with the balance of the evidence of record.  The December 2009 examiner did not provide any nexus opinions at the time of the December 2009 VA examination, and thus, an addendum was necessary.  In May 2010, the VA examiner reviewed the Veteran's VA claims file for a second time and rendered etiological opinions which are consistent with the evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

VA has also assisted the Veteran and her attorney throughout the course of this appeal by providing them with a SOC (statement of the case) and SSOC's (supplemental statements of the case), which informed them of the laws and regulations relevant to her claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Discussion

The Veteran has consistently alleged that her November 2004 total abdominal hysterectomy was due to gynecological problems resulting from an in-service sexual assault.  See statements from the Veteran dated in September 2007 and October 2007, a September 2007 statement from the Veteran's former representative, the June 2009 DRO hearing transcript, VA treatment records dated in January 2008 and March 2008 and the April 2008 VA examination report.  

Concerning element (1), evidence of a current disability, the Veteran's post-service private treatment records reflect complaints of pelvic pain and discomfort during and after intercourse.  Upon continued complaints of pelvic pain, ultrasound testing of the Veteran's right lower quadrant revealed a "possible left small ovarian cyst."  See an April 2003 ultrasound report from N.J.B., D.O.  In May 2003, the Veteran underwent open operative laproscopy with ablation of stage I endometriosis and left ovarian cystotomy.  The preoperative and postoperative diagnoses were pelvic pain with stage I endometriosis and normal follicular cysts of left ovary.  See a May 2003 operative report from N.J.B., D.O.  After a series of pap smears showed abnormal cervical dysplasia consistent with carcinoma in-situ (CIN III), the Veteran underwent a total abdominal hysterectomy with bilateral salpingo-oorphectomy in November 2004.  See pathology reports dated in November 2004 and the November 2004 operative report from P.A.S., M.D.  The December 2009 VA examination report reflects that a chlamydia test was negative at that time, and the VA examiner provided diagnoses of (1) endometriosis treated with abdominal hysterectomy, (2) chlamydial infection, resolved without recurrence and (3) no chronic genitourinary condition found on history or clinical examination.  See the December 2009 VA examination report.  In light of these diagnoses, element (1) has been demonstrated.  

With regard to element (2), evidence of an in-service disease or injury, the Veteran's service treatment records reflect that she reported being sexually assaulted on the weekend prior to January 13, 1997.  Subsequent medical records reflect that the Veteran continued to experience abdominal pain and cramping, and test results conducted later that month were positive for chlamydia.  Test results for HIV and gonorrhea were negative.  While the Veteran continued to experience abdominal pain, cramping and irregular periods throughout her service, there were no recurrences of chlamydia after the initial diagnosis in January 1997.  In March 1997, the Veteran underwent cervical biopsies which reflected low grade interepithelial lesions with mild dysplasia and human papillomavirus (HPV) at twelve o'clock, six o'clock and nine o'clock.  

The Board notes that the RO conceded that the Veteran was sexually assaulted during her service in connection with a claim for service connection for posttraumatic stress disorder (PTSD).  As noted above, the Veteran's in-service reports of the alleged sexual assault are consistent with her contemporaneous reports in the service treatment records.  Additionally, as noted above, the Veteran was diagnosed and treated for sexually transmitted diseases during her active duty.  Accordingly, element (2) has been demonstrated.  

Concerning element (3), evidence of a nexus between the currently diagnosed disability and an in-service injury or disease, the Board observes that the only medical nexus opinion of record is unfavorable to the Veteran's claim.  After a review of the Veteran's VA claims file, and a physical examination and interview of the Veteran, the December 2009 VA examiner provided diagnoses of (1) endometriosis treated with abdominal hysterectomy, (2) chlamydial infection, resolved without recurrence and (3) no chronic genitourinary condition found on history or clinical examination.  However, the VA examiner didn't provide nexus opinions at that time, and thus, the RO sent the claims file back to the December 2009 VA examiner.  After a second review of the Veteran's VA claims file, the VA examiner opined that the Veteran's hysterectomy was the result of endometriosis which was initially diagnosed in May 2003.  The VA examiner noted the Veteran's positive in-service chlamydia test results, but further opined that, since there was no recurrence after initial diagnosis and treatment in January 1997, the Veteran's hysterectomy was less likely than not the result of her in-service chlamydia.  See the May 2010 addendum to the December 2009 VA examination.  

The only nexus evidence of record which is favorable to the Veteran's claim comes from the Veteran herself.  The Board acknowledges that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  
Here, the Veteran has asserted that her hysterectomy was the result of sexually transmitted diseases contracted when she was sexually assaulted during her service.  However, unlike the varicose veins in Barr or dislocated shoulder in Jandreau, a the Veteran's gynecological disorders are not conditions that can be causally related to military service without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  Thus, the Board concludes that, although the Veteran is competent to report symptoms, her statements as to the origin the gynecological disorders necessitating her hysterectomy do not constitute competent evidence.  As a layperson, she is not competent to provide evidence that requires medical knowledge because she lacks the requisite professional medical training, certification and expertise to present opinions regarding such matters.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that matters involving special experience or special knowledge require the opinions of witnesses skilled in that particular science, art, or trade).  

Furthermore, the Board finds that the VA examiner's opinions concerning etiology of the Veteran's gynecological disorders are more persuasive than the Veteran's statements.  The VA examiner conducted a physical examination of the Veteran, reviewed the entire claims file and medical history of the Veteran, and provided nexus opinions with a supporting rationale.  Thus, the Board finds that the VA examiner's opinions are more persuasive than the statements of the Veteran with respect to the gynecological disorders. 

The Board acknowledges that service connection may be established on the basis of continuity of symptomatology.  38 C.F.R. § 3.303(b).  As noted above, a lay person is not competent to make a medical diagnosis or to relate a medical disorder to a specific cause.  However, a lay person is competent to provide evidence on the occurrence of observable symptoms during and following service.  However, as noted by the VA examiner, the Veteran was not diagnosed with endometriosis, the disorder which necessitated her hysterectomy, during her service or for several years thereafter.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  
In light of the above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a gynecological disorder, to include residuals of a total hysterectomy.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a gynecological disorder, to include residuals of a total hysterectomy, is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


ORDER

Entitlement to service connection for a gynecological disorder, to include residuals of a total hysterectomy, is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


